                   Case 4:19-cv-00599-HSG Document 8 Filed 02/15/19 Page 1 of 2
                                                                                                   Reset Form

 1                                    UNITED STATES DISTRICT COURT
 2                                   NORTHERN DISTRICT OF CALIFORNIA
 3    PG&E CORPORATION;PACIFIC GAS                     )
      AND ELECTRIC COMPANY.                            ) Case No: 19-00599-HSG
 4
                                       Plaintiff(s),   )) APPLICATION FOR
 5                                                     )  ADMISSION OF ATTORNEY
              V.
                                                       ) PRO HAC VICE
 6    FEDERAL ENERGY REGULATORY                        ) (CIVIL LOCAL RULE 11-3)
      COMMISSION,                                      )
 7                                                     )
                         Defendant(s).
                                                       )
 8
         I, Howard Seife                         ,an active member in good standing of the bar of
 9
        New York                    ,hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: NextEra Energy, Inc.,et al.                 in the
      above-entitled action. My local co-counsel in this case is Samuel M.Kidder                       , an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL'S ADDRESS OF RECORD:
13     Norton Rose Fulbright US LLP                         Klee, Tuchin, Bogdanoff & Stern LLP
       1301 Avenue of the Americas                          1999 Avenue of the Stars, 39th Floor
14     New York, NY 10019                                   Los Angeles,CA 90067
       141Y TELEPHONE # OF RECORD:                         LOCAL CO-COUNSEL'S TELEPHONE # OF RECORD:
15      212-408-5100                                        310-407-4000
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16      howard.seife@nortonrosefulbright.com                skidder@ktbslaw.com
          I am an active member in good standing of a United States Court or of the highest court of
17
      another State or the District of Columbia,as indicated above; my bar number is: 1219138
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19        I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that theforegoing is tru and hor ct.
21
      Dated: February 15, 2019
22                                                                              APPLICANT

23
                                       ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Howard Seife                               is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with,local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                            UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  (Viol,cr _212
       Case 4:19-cv-00599-HSG Document 8 Filed 02/15/19 Page 2 of 2




          Appellate Ditrizion of tlie uprente Tourt
                 of tile tate of New Vork
                »etonb Libido'. Department


31, Apritanne Atormitino,    T.I. rft of ilte Appdlate Division of ilte
  upreme (Court of tile state of New fork, second Judicial Department,
d o lierebg certifg that                 tuuiard »eife                 was butu
licensed and admitted to practice as an Attorneg and Tounselor-atAtaw
in all tite courts of tite metate, according to Hie lams of tite »fate and tite
court rules and orders, on tite 2 nb         bau of             Mall 1979,
kas dulg taken and subscribed tite oath of office prescribed tig taw, kas
been enrolled in tile ault of Attornegs and Tounselers-at-Caw on file in
mg office, kas bulg registered with the administrative office of tite
courts, and according to tile records of utis court is in good standing as
an )ttorneg and Tounsellar-at-.raw.


                                  31n itness Ilereof, 31 naue nerennto set
                                   m g flanZI aub affixed tlte seat of said
                                   Appellate Biuision on 3ffebruani 14, 2019.




                                                Qtterk of file Tourt
